Citation Nr: 0913471	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active military duty from December 1967 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico granted service connection and 
awarded a 50 percent evaluation for post-traumatic stress 
disorder (PTSD).  Following receipt of notice of that 
determination, the Veteran perfected a timely appeal with 
respect to the initial 50 percent rating assigned to his 
PTSD.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran was last accorded a VA examination of his PTSD in 
April 2005, when the examiner reviewed the claims folder, 
interviewed the Veteran, and conducted several psychometric 
tests.  At that time, the Veteran asserted having problems 
performing work-related tasks due to his psychiatric 
symptomatology.  In particular, he described avoiding 
stressful situations, and experiencing difficulties making 
decisions, at work.  In addition, he noted that he had missed 
approximately 10 days of work within the past year due to 
mental health reasons.  

A mental status evaluation completed in April 2005 
demonstrated a sad mood as well as a flat, and at times 
tearful, affect.  The examiner provided an Axis I diagnostic 
impression of moderate to severe chronic PTSD.  

Subsequently, the Veteran has described a worsening of his 
PTSD symptomatology, which he maintains has affected his 
ability to function independently.  Specifically, he has 
reported now having suicidal thoughts, missing more work, as 
well as experiencing increased social isolation and more 
frequent panic attacks, spatial disorientation, inability to 
handle stressful situations, obsessional rituals, flashbacks, 
outbursts of anger.  See, e.g., August 2007 hearing 
transcript (T.) at 6-15, 17, 19-20.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased symptomatology since the 
prior examination in April 2005, as well as the fact that 
some of his current complaints were not made at that prior 
evaluation, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of his 
service-connected PTSD.  

Further, in the notice of disagreement which was received at 
the RO in June 2006, the Veteran reported receiving 
psychiatric treatment at the Artesia VA outpatient clinic 
(OPC) and seeking VA Vocational Rehabilitation assistance.  
See also T. at 3-4, 15-20.  Such records are not contained in 
the claims folder.  On remand, therefore, an attempt should 
be made to procure any such documents that are available and 
to associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any Vocational 
Rehabilitation folder of the Veteran with 
his claims folder.  

2.  Obtain copies of records of PTSD 
treatment that the Veteran may have 
received at the Artesia VA OPC since 
October 2004.  Associate all such 
available records with the claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent psychiatric pathology should 
be noted in the examination report.  As 
part of the evaluation, the examiner is 
requested to assign a Global Assessment of 
Functioning (GAF) score.  

4.  Thereafter, re-adjudicate the issue of 
entitlement to an initial rating in excess 
of 50% for PTSD.  If the decision remains 
in any way adverse to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


